Exhibit 32.1 CERTIFICATION In connection with the accompanying Quarterly Report on Form 10-Q of Media Mechanics, Inc. for the period endedOctober 31, 2012, I, Matthew Zipchen, Chief Executive Officer of Media Mechanics, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ended October 31, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended October 31, 2012, fairly represents in all material respects, the financial condition and results of operations of Media Mechanics, Inc. MEDIA MECHANICS, INC. Date:December 17, 2012 By: /s/ Matthew Zipchen Matthew Zipchen, President Chief Executive Officer (Principal Executive Officer and Principal Financial Officer) and Director
